Exhibit 10.58

Amended March 31, 2008

ANESIVA INC.

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

SECTION 1. INTRODUCTION.

The Anesiva, Inc. Executive Change in Control and Severance Benefit Plan (the
“Plan”) has been established effective July 29, 2005 (the “Effective Date”). The
purpose of the Plan is to provide for the payment of severance benefits to
certain eligible executive employees of Anesiva, Inc. (the “Company”) in the
event that such employees are subject to qualifying employment terminations in
connection with a Change in Control (as such term is defined below). This Plan
shall supersede any severance benefit plan, policy, or practice previously
maintained by the Company, other than an individually negotiated contract or
agreement with the Company relating to severance benefits that is in effect on
an employee’s termination date, in which case such employee’s severance benefit,
if any, shall be governed by the terms of such individually negotiated
employment contract or agreement and shall be governed by this Plan only to the
extent that the reduction pursuant to Section 5(b) below does not entirely
eliminate benefits under this Plan. This document also constitutes the Summary
Plan Description for the Plan.

SECTION 2. DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:

(a) “Base Salary” means the Eligible Employee’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Eligible
Employee’s Covered Termination.

(b) “Board” means the Board of Directors of Anesiva Inc.

(c) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company, or (B) solely because the level
of Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control

 

1.



--------------------------------------------------------------------------------

would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;

(iii) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or

(iv) individuals who, on the date this Plan is adopted, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Once a Change in Control has occurred, no future events shall
constitute a Change in Control for purposes of the Plan.

(d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company” means Anesiva Inc. or, following a Change in Control, the
surviving entity resulting from such transaction.

 

2.



--------------------------------------------------------------------------------

(g) “Constructive Termination” means a voluntary termination of employment by an
Eligible Employee after one of the following is undertaken without the Eligible
Employee’s express written consent:

(i) the assignment to the Eligible Employee of any duties or responsibilities
which results in a significant diminution in the Eligible Employee’s function as
in effect immediately prior to the effective date of the Change in Control;
provided, however, that a mere change in the Eligible Employee’s title shall not
constitute a Constructive Termination;

(ii) a five percent (5%) or greater reduction by the Company in an Eligible
Employee’s annual base salary, as in effect on the effective date of the Change
in Control;

(iii) any failure by the Company to continue in effect any benefit plan or
program, including fringe benefits, incentive plans and plans with respect to
the receipt of securities of the Company, in which an Eligible Employee is
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”); or the taking of any action by the
Company that would adversely affect an Eligible Employee’s participation in or
reduce the Eligible Employee’s benefits under the Benefit Plans; provided,
however, that a “Constructive Termination” shall not exist under this paragraph
following a Change in Control if the Company offers a range of benefit plans and
programs which, taken as a whole, are comparable to the Benefit Plans; or

(iv) a relocation of an Eligible Employee’s business office to a location more
than thirty-five (35) miles from the location at which the Eligible Employee
performs duties as of the effective date of the Change in Control, except for
required travel by the Eligible Employee on the Company’s business to an extent
substantially consistent with the Eligible Employee’s business travel
obligations prior to the Change in Control.

(h) “Covered Termination” means either (A) an Involuntary Termination Without
Cause which occurs within three (3) months prior to or twelve (12) months
following the effective date of a Change in Control, or (B) a Constructive
Termination which occurs within twelve (12) months following the effective date
of a Change in Control. Termination of employment of an Eligible Employee due to
death or disability shall not constitute a Covered Termination unless a
voluntary termination of employment by the Eligible Employee immediately prior
to the Eligible Employee’s death or disability would have qualified as a
Constructive Termination.

(i) “Eligible Employee” means an individual (A) who is employed by the Company
as an officer; and (B) whose employment with the Company terminates due to a
Covered Termination.

(j) “Entity” means a corporation, partnership or other entity.

(k) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company; (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company; (C) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.

 

3.



--------------------------------------------------------------------------------

(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Involuntary Termination Without Cause” means an involuntary termination by
the Company of an Eligible Employee’s employment relationship with the Company
for any reason other than the following:

(i) the Eligible Employee has committed an act that materially injures the
business of the Company;

(ii) the Eligible Employee has refused or failed to follow lawful and reasonable
directions of the Board or the appropriate individual to whom the Eligible
Employee reports, without cure within fifteen (15) days following receipt by the
Eligible Employee of written notice from the Company or the Board specifying the
particulars of the Eligible Employee’s conduct;

(iii) the Eligible Employee has willfully or habitually neglected the Eligible
Employee’s duties with the Company, without cure within fifteen (15) days
following receipt by the Eligible Employee of written notice from the Company or
the Board specifying the particulars of the Eligible Employee’s conduct;

(iv) the Eligible Employee has been convicted of a felony; or

(v) the Eligible Employee has committed a fraud, misappropriation, embezzlement
or other act of gross dishonesty that resulted in loss, damage or injury to the
Company.

(n) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(o) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

(p) “Subsidiary” means, with respect to the Company, (A) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (B) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

4.



--------------------------------------------------------------------------------

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the limitations set forth in this Section 3 and
Section 5, in the event of a Covered Termination, the Company shall provide the
severance benefits described in Section 4 to each affected Eligible Employee.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator in its sole discretion:

(i) The employee has executed an individually negotiated employment contract or
agreement with the Company relating to severance or change in control benefits
that is in effect on his or her termination date and which provides benefits
that the Plan Administrator, in its sole discretion, determines to be of greater
value than the benefits provided for in this Plan, in which case such employee’s
severance benefit, if any, shall be governed by the terms of such individually
negotiated employment contract or agreement and shall be governed by this Plan
only to the extent that the reduction pursuant to Section 5(b) below does not
entirely eliminate benefits under this Plan.

(ii) The employee is entitled to receive benefits under another severance
benefit plan maintained by the Company (e.g., the Anesiva Inc. Severance Benefit
Plan).

(iii) The employee’s employment terminates or is terminated for any reason other
than a Covered Termination.

(iv) The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an affiliate of the Company.

(v) The employee does not confirm in writing that he or she shall be subject to
the Company’s proprietary information or confidentiality agreement with the
Company.

(vi) The employee is rehired by the Company prior to the date benefits under the
Plan are scheduled to commence.

(vii) The employee is offered an identical or substantially equivalent or
comparable position with the Company or a successor pursuant to a Change in
Control. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the employee substantially the same
level of responsibility and compensation; provided, however, that an employee
shall not be considered to be offered a “substantially equivalent or comparable
position” if a voluntary termination by the employee would constitute
Constructive Termination.

(c) Termination of Benefits. An Eligible Employee’s right to receive benefits
under this Plan shall terminate immediately if, at any time prior to or during
the period for which the Eligible Employee is receiving benefits hereunder, the
Eligible Employee, without the prior written approval of the Plan Administrator:

(i) willfully breaches a material provision of the Eligible Employee’s
proprietary information or confidentiality agreement with the Company, as
referenced in Section 3(b)(v);

 

5.



--------------------------------------------------------------------------------

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.

SECTION 4. AMOUNT OF BENEFITS.

(a) Cash Severance Benefits. The Company shall make cash severance payments to
each Eligible Employee in an amount equal to the following:

(i) For the CEO (i) two times the Eligible Employee’s Base Salary, as in effect
on the date of a Covered Termination, or, if higher, as in effect immediately
prior to the Change in Control, plus (ii) the Eligible Employee’s maximum annual
target cash bonus, as in effect on the date of a Covered Termination, or, if
higher, as in effect immediately prior to the Change in Control (the “Target
Bonus”).

(ii) For officers other than the CEO (i) one times the Eligible Employee’s Base
Salary, as in effect on the date of a Covered Termination, or, if higher, as in
effect immediately prior to the Change in Control, plus (ii) the Eligible
Employee’s Target Bonus, as defined above

(b) Health Continuation Coverage.

(i) Provided that the Eligible Employee is eligible for, and has made an
election at the time of the Covered Termination pursuant to COBRA under a
health, dental, or vision plan sponsored by the Company, each such Eligible
Employee shall be entitled to payment by the Company of all of the applicable
premiums (inclusive of premiums for the Eligible Employee’s dependents for such
health, dental, or vision plan coverage as in effect immediately prior to the
date of the Covered Termination) for such health, dental, or vision plan
coverage for a period of six (6) months following the date of the Covered
Termination, with such coverage counted as coverage pursuant to COBRA.

(ii) No such premium payments (or any other payments for health, dental, or
vision coverage by the Company) shall be made following the effective date of
the Eligible Employee’s coverage by a health, dental, or vision insurance plan
of a subsequent employer. Each Eligible Employee shall be required to notify the
Plan Administrator immediately if the Eligible Employee becomes covered by a
health, dental, or vision insurance plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company, the
Eligible Employee will be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA period.

 

6.



--------------------------------------------------------------------------------

(iii) For purposes of this Section 4(b), (A) references to COBRA shall be deemed
to refer also to analogous provisions of state law, and (B) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c) Outplacement Assistance. Each Eligible Employee shall receive outplacement
services for a period of three months to assist the Eligible Employee in finding
new employment. Such services shall commence not later than three months after
the Eligible Employee’s termination date.

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Eligible Employee’s termination date (except to the extent that a conversion
privilege may be available thereunder).

(e) Additional Benefits. Notwithstanding the foregoing, the Plan Administrator
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), and 4(c) to Eligible Employees or employees who are not
Eligible Employees (“Non-Eligible Employees”) chosen by the Plan Administrator,
in its sole discretion, and the provision of any such benefits to an Eligible
Employee or a Non-Eligible Employee shall in no way obligate the Company to
provide such benefits to any other Eligible Employee or to any other
Non-Eligible Employee, even if similarly situated. If benefits under the Plan
are provided to a Non-Eligible Employee, references in the Plan to “Eligible
Employee” (with the exception of Sections 4(a), 4(b), and 4(c)) shall be deemed
to refer to such Non-Eligible Employee.

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan, an
Eligible Employee must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate, and
such release must become effective in accordance with its terms. Unless a Change
in Control has occurred, the Plan Administrator, in its discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Eligible Employee.

(b) Certain Reductions. The Plan Administrator, in its sole discretion, shall
have the authority to reduce an Eligible Employee’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company that become
payable in connection with the Eligible Employee’s termination of employment
pursuant to (i) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a
written employment or severance agreement with the Company, or (iii) any Company
policy or practice providing for the Eligible Employee to remain on the payroll
for a limited period of time

 

7.



--------------------------------------------------------------------------------

after being given notice of the termination of the Eligible Employee’s
employment. The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations that may arise out of an
Eligible Employee’s termination of employment, and the Plan Administrator shall
so construe and implement the terms of the Plan. The Plan Administrator’s
decision to apply such reductions to the severance benefits of one Eligible
Employee and the amount of such reductions shall in no way obligate the Plan
Administrator to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated. In the Plan
Administrator’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.

(c) Parachute Payments. Except as otherwise provided in an agreement between an
Eligible Employee and the Company, if any payment or benefit the Eligible
Employee would receive in connection with a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the Eligible
Employee elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to an Eligible Employee. If acceleration of
vesting of compensation from an Eligible Employee’s equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant unless the Eligible Employee elects in writing a different
order for cancellation.

(d) Mitigation. Except as otherwise specifically provided herein, an Eligible
Employee shall not be required to mitigate damages or the amount of any payment
provided under this Plan by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Plan be reduced by any
compensation earned by an Eligible Employee as a result of employment by another
employer or any retirement benefits received by such Eligible Employee after the
date of the Eligible Employee’s termination of employment with the Company,
except for health continuation coverage provided pursuant to Section 4(b).

(e) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Eligible Employee is eligible to receive benefits under this Plan
more than one time. This Plan is designed to provide certain severance pay and
change in control benefits to Eligible Employees pursuant to the terms and
conditions set forth in this Plan. The payments pursuant to this Plan are in
addition to, and not in lieu of, any unpaid salary, bonuses or benefits to which
an Eligible Employee may be entitled for the period ending with the Eligible
Employee’s Covered Termination.

 

8.



--------------------------------------------------------------------------------

SECTION 6. TIME OF PAYMENT AND FORM OF BENEFITS.

(a) General Rules. The Plan Administrator reserves the right to determine
whether cash severance benefits under the Plan, if any, shall be paid in a
single lump sum or in installments, or in any other form, and to choose the
timing of such payments. In no event shall payment of any Plan benefit be made
prior to the Eligible Employee’s termination date or prior to the effective date
of the release described in Section 5(a).

(b) Application of Section 409A. In the event that (i) any cash severance
benefit provided under Section 4(a), the health continuation coverage provided
under Section 4(b), or (iii) the outplacement benefit provided under
Section 4(c), fails to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Code. (The payment schedule as
revised after the application of the preceding sentence shall be referred to as
the “Revised Payment Schedule.”) However, in the event the payment of benefits
pursuant to the Revised Payment Schedule would be subject to Section 409A(a)(1)
of the Code, the payment of such benefits shall not be paid pursuant to the
original payment schedule or Revised Payment Schedule and instead the payment of
such benefits shall be delayed to the minimum extent necessary so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code.
The Plan Administrator may attach conditions to or adjust the amounts paid
pursuant to this Section 6(b) to preserve, as closely as possible, the economic
consequences that would have applied in the absence of this Section 6(b);
provided, however, that no such condition shall result in the payments being
subject to Section 409A(a)(1) of the Code.

(c) Tax Withholding. All such payments under the Plan will be subject to
applicable withholding for federal, state and local income and employment taxes.

(d) Indebtedness of Eligible Employees. If an Eligible Employee is indebted to
the Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.

SECTION 7. REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to Section 4(a),
4(b), and 4(c) have been paid, the Plan Administrator, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.

 

9.



--------------------------------------------------------------------------------

SECTION 8. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall occur following a Change in
Control or a Covered Termination as to any Eligible Employee who would be
adversely affected by such amendment or termination unless such Eligible
Employee consents in writing to such amendment or termination. Any action
amending or terminating the Plan shall be in writing and executed by the Chief
Executive Officer or General Counsel of the Company.

SECTION 9. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company, or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

SECTION 10. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

SECTION 11. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 13(d).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

10.



--------------------------------------------------------------------------------

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Anesiva Inc.

Attn: General Counsel

650 Gateway Boulevard

South San Francisco, CA 94080

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

 

11.



--------------------------------------------------------------------------------

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 11(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 12. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

SECTION 13. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 77-0503399. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 511.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

12.



--------------------------------------------------------------------------------

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Anesiva Inc.

Attn: General Counsel

650 Gateway Boulevard

South San Francisco, CA 94080

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Anesiva Inc.

Attn: General Counsel

650 Gateway Boulevard

South San Francisco, CA 94080

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 624-9600.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

SECTION 14. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Anesiva
Inc.) are entitled to certain rights and protections under ERISA. If you are an
Eligible Employee, you are considered a participant in the Plan for the purposes
of this Section 14 and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(iii) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

(b) Prudent Actions By Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

 

13.



--------------------------------------------------------------------------------

(c) Enforce Your Rights.

(i) If your claim for a Plan benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

(ii) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

(iii) If you have a claim for benefits which is denied or ignored, in whole or
in part, you may file suit in a state or Federal court.

(iv) If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

SECTION 15. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 11(a) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

(b) Transfer and Assignment. The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan shall be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.

 

14.



--------------------------------------------------------------------------------

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

SECTION 16. EXECUTION.

To record the adoption of the Plan as set forth herein, Anesiva Inc. has caused
its duly authorized officer to execute the same as of the Effective Date.

 

ANESIVA INC. By:   /s/ Patrick A. Broderick Title:   Vice President and General
Counsel

 

15.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Anesiva Inc.
Executive Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Anesiva Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a)

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

my ADEA Waiver does not apply to any rights or claims that arise after the date
I sign this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release
(“Effective Date”). Nevertheless, my general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Anesiva Inc.
Executive Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Anesiva Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

I have received with this Release a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Anesiva Inc.
Executive Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release Anesiva Inc. and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

1.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.